Title: To John Adams from William Heath, 18 May 1807
From: Heath, William
To: Adams, John



Dear Sir
Roxbury May 18th, 1807

I have to acknowledge the receipt of Your highly esteemed letter, which you did me the honour to write me, under the date of the 11th. of May current.
Having written many speculations (between the begining of the year 1770, and the present time,) under the signature of a military Countryman, I was fully aware, that my stile, Signature, and motto, would discover the writer, but it is from your letter my honoured friend that I first discover, that I have had your approbation, and patronage, – Which I consider as no small reward, for my sincere endeavours to serve my Country by publishing speculations on the importance of military discipline, and skill in the use of arms, to a free people.
My motto, taken from the “military Instructions.” of the late great Frederick, of Prussia, (one of the most correct writers on the science of war,) struck my mind very forceably, – and after all the allowances which ought to be made, for the source from which it flowed, it will I think remain pre-eminent, to all those which you so well depict from the nature of man—and his disposition to rate high his particular sect and profession in society,— for after giving to all those you mention, the utmost they can on any solid ground pretend to claim, they feel and know, that on all their supposed glory there must be a defence, and after all their ingenious, and cogent arguments, to support their own importance to the prosperity of the state,—in case of emergent danger, they all agree and unite, in earnestly calling the military to pronounce the ultimatum of their safety,—although they but too generally, soon forget, or become Jealous of them,—the first is wanting in gratitude,—the last in a certain sense and degree, is a republican virtue, “for who shall bind Sampson with his locks on.”
I am happy to find by your letter, that we agree in Sentiment, as to Fortifications,—Troops.—Ships of war,—their rate,—service, and extent, a general attention to the militia, its instruction and discipline,—I think the Gentlemen who are in Commission in the militia should read more than is the Common practise, and that military acadamies, or schools would be of great advantage.
Thanking you for your notice of me, approbation, and friendly letter, and wishing you long life, health and happiness.
I have the honour to be / with great respect and esteem / Dear Sir / your most humble Servant
W Heath